DETAILED ACTION
Drawings
The drawings were received on 4/30/20.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 7/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,648,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

 32.  The immunoassay method of claim 31, further comprising
controlling the immunoassay apparatus to:
supply, before dispensing the reagents (A), (B) and (C) in the first reaction container, the first reaction container to a sample dispensing position where a pipette of a sample dispenser of the immunoassay apparatus dispenses the sample;
 and
supply the second reaction container to the sample dispensing position, after removing the first reaction container.

Cancel non-elected claims 40-50.

Allowable Subject Matter
Claims 31-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer has been accepted and the claims have been amended to overcome the prior 112 rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798